Case: 21-60455     Document: 00516252024         Page: 1     Date Filed: 03/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        March 24, 2022
                                  No. 21-60455
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   Loida Noemy Zelaya De Tobar; Griselda Nohemy Tobar-
   Zelaya; Sayra Esmeralda Tobar-Zelaya,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 027 603
                              BIA No. A206 027 604
                              BIA No. A206 027 605


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          On behalf of herself and her children, Loida Zelaya de Tobar, a native
   and citizen of El Salvador, petitions for review of the Board of Immigration


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60455      Document: 00516252024            Page: 2   Date Filed: 03/24/2022




                                      No. 21-60455


   Appeals’ (BIA) affirming the Immigration Judge’s (IJ) denying her claims,
   inter alia, for asylum and withholding of removal. Zelaya de Tobar contends:
   substantial evidence shows she has proven these two claims; and the BIA
   violated her due-process rights.
          On petition for review of the BIA’s decision, factual findings are
   reviewed for substantial evidence; questions of law, de novo. Lopez-Gomez v.
   Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001) (per curiam). Under this
   standard, reversal is improper “unless the evidence compels a contrary
   conclusion”. Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996). Our
   court reviews the BIA’s decision and only looks to the IJ’s decision to the
   extent it was adopted or relied on by the BIA. E.g., Zhu v. Gonzales, 493 F.3d
   588, 593 (5th Cir. 2007).
          Zelaya de Tobar has not proven that she has been harmed on account
   of her asserted protected ground, a particular social group (PSG): “close
   family members of young single girls who cannot escape abuse and sexual
   harassment by the gangs”. The BIA’s reasoning that the proposed PSG was
   circularly defined, was not socially distinct, and utilized vague terms is
   consistent with the BIA’s prior rulings and decisions of this court. E.g.,
   Matter of M-E-V-G-, 26 I. & N. Dec. 227, 251–52 (B.I.A. 2014) (clarifying
   “membership in a [PSG] requires an applicant for asylum or withholding of
   removal to establish that the group is (1) composed of members who share a
   common immutable characteristic, (2) defined with particularity, and (3)
   socially distinct within the society in question” (citation omitted)); Gonzales-
   Veliz v. Barr, 938 F.3d 219, 232–34 (5th Cir. 2019) (reiterating PSG cannot
   be “impermissibly defined in a circular manner”).
          To the extent Zelaya de Tobar now asserts her proposed PSG
   consisted of, or related to, her nuclear family, the challenge is unexhausted.
   E.g., Ramos-Torres v. Holder, 637 F.3d 544, 547 (5th Cir. 2011) (discussing




                                           2
Case: 21-60455      Document: 00516252024           Page: 3   Date Filed: 03/24/2022




                                     No. 21-60455


   exhaustion standards). In other words, this is a new PSG, or a new way of
   defining it, that was not raised to the BIA. See id.
          Our court need not consider Zelaya de Tobar’s government-
   involvement challenge because the lack of any asylum element is fatal to the
   claim. See INS v. Bagamasbad, 429 U.S. 24, 25–26 (1976) (per curiam)
   (noting “[a]s a general rule courts and agencies are not required to make
   findings on issues the decision of which is unnecessary to the results they
   reach”).
          As for her withholding-of-removal claim, when an asylum claim is
   unsuccessful, a withholding claim necessarily fails. Efe v. Ashcroft, 293 F.3d
   899, 906 (5th Cir. 2002) (concluding because petitioner failed to meet asylum
   standard, petitioner also failed to meet withholding standard).
          Lastly, her due-process challenge is unexhausted for failure to raise it
   to the BIA. See Ramos-Torres, 637 F.3d at 547.
          DISMISSED IN PART; DENIED IN PART.




                                          3